Name: Council Regulation (EC) NoÃ 1739/2006 of 23 November 2006 terminating the partial interim review of anti-dumping measures applicable to imports of silicon originating in the Russian Federation
 Type: Regulation
 Subject Matter: competition;  international trade;  iron, steel and other metal industries;  Europe
 Date Published: nan

 25.11.2006 EN Official Journal of the European Union L 329/3 COUNCIL REGULATION (EC) No 1739/2006 of 23 November 2006 terminating the partial interim review of anti-dumping measures applicable to imports of silicon originating in the Russian Federation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation) and in particular Article 11(3) thereof, Having regard to the proposal submitted by the Commission after having consulted the Advisory Committee, Whereas: 1. PROCEDURE 1.1. Previous investigations and measures in force (1) By Council Regulation (EC) No 2229/2003 (2), a definitive anti-dumping duty was imposed on imports of silicon originating in Russia. The rate of the definitive anti-dumping duty applicable to imports from SKU LLC, Sual-Kremny-Ural, Kamensk, Ural Region, Russia and its related company ZAO KREMNY, Irkutsk, Irkutsk Region, Russia is 22,7 %. The Commission, by Decision 2004/445/EC (3) accepted an undertaking offered by those companies. 1.2. Request for an interim review (2) On 6 February 2006, the Commission received a request for a partial interim review pursuant to Article 11(3) of the basic Regulation concerning the anti-dumping measures applicable to imports of silicon originating in the Russian Federation. (3) The request was made by SKU LLC, Sual-Kremny-Ural, Kamensk, Ural Region, Russia and its related company ZAO KREMNY, Irkutsk, Irkutsk Region, Russia (the applicant) and was limited in scope to the determination of dumping as far as the applicant is concerned. (4) The request contained prima facie evidence that the circumstances on the basis of which measures were established have changed and that these changes are of a lasting nature. (5) The Commission, by a notice (notice of initiation) published in the Official Journal of the European Union (4), accordingly initiated a partial interim review of the anti-dumping measures applicable to imports of silicon, currently classifiable within CN code 2804 69 00 and originating in the Russian Federation. (6) The Commission officially advised the applicant, the representatives of the exporting country and the association of Community producers of the initiation of the investigation. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation and questionnaires were sent to the applicant. (7) The investigation period was 1 April 2005 to 31 March 2006. 2. WITHDRAWAL OF THE REQUEST AND TERMINATION OF THE INTERIM REVIEW (8) On 29 May 2006, i.e. before the submission of a reply to the questionnaire, the applicant formally withdrew their request. (9) It was considered whether it would be warranted to continue the investigation ex officio despite the above mentioned withdrawal. However, given that the request had been withdrawn at an early stage of the investigation, no evidence relating to the current IP was available and no preliminary findings were obtained at this stage which would have allowed continuing with the investigation. (10) Information provided for in the applicant's request had not brought to light any considerations showing that the termination of the review would not be in the Community interest. (11) All interested parties were informed about the intention to terminate the present proceeding. One interested party argued that the applicant was still exporting the product concerned to the EC at dumped prices and that therefore the investigation should continue. However, it should be noted that the termination of this investigation does not result in the elimination of the anti-dumping measure which is already in force in order to re-establish fair trade practises. Therefore, this argument had to be rejected. (12) Two other interested parties argued also in favour of continuing the present investigation in order to remove the measures, given the alleged shortage of supply in the EC. However, this argument is outside the scope of this investigation which is limited to the reassessment of the dumping margin of one exporter. Therefore, the continuation of this investigation would in any event not change the level of measures to which other exporters are subject to. It could not, consequently, address the issue of short supply in a non-discriminatory way. (13) It was therefore concluded that the current interim review of definitive anti-dumping measures applicable to imports into the Community of silicon originating in the Russian Federation should be terminated. The anti-dumping measures with regard to the applicant currently in force should be maintained without affecting the duration of the measures, HAS ADOPTED THIS REGULATION: Article 1 1. The partial interim review, pursuant to Article 11(3) of Regulation (EC) No 384/96, with regard to the anti-dumping measures applicable to imports of silicon originating in the Russian Federation by virtue of Regulation (EC) No 2229/2003, is hereby terminated. 2. The anti-dumping measures currently in force with regard to SKU LLC, Sual-Kremny-Ural, Kamensk, Ural Region, Russia and ZAO KREMNY, Irkutsk, Irkutsk Region, Russia are maintained. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2006. For the Council The President M. PEKKARINEN (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 339, 24.12.2003, p. 3. Regulation as amended by Regulation (EC) No 821/2004 (OJ L 127, 29.4.2004, p. 1). (3) OJ L 127, 29.4.2004, p. 114. (4) OJ C 82, 5.4.2006, p. 64.